Exhibit 10.2


EXECUTION COPY

 

MORTGAGE LOAN PURCHASE AGREEMENT

Between

INDYMAC BANK, F.S.B.,

Seller

and

INDYMAC ABS, INC.,

Purchaser

Dated as of December 21, 2006

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

            Page   
 
ARTICLE I
         DEFINITIONS    1  Section 1.01 .    Definitions    1 
      
ARTICLE II
 
       SALE OF MORTGAGE LOANS BY SELLER; PAYMENT OF  PURCHASE PRICE 
  1             

    Section 2.01 .    Sale of Mortgage Loans    1  Section 2.02 .    Obligations
of Seller Upon Sale    2  Section 2.03 .    Payment of Purchase Price for the
Mortgage Loans    4       
ARTICLE III
         REPRESENTATIONS AND WARRANTIES OF SELLER;                 REMEDIES FOR
BREACH    5  Section 3.01 .    Seller Representations and Warranties Relating to
the                Mortgage Loans    5  Section 3.02 .    Seller Representations
and Warranties – General    6 

ARTICLE IV
         SELLER’S COVENANTS    8  Section 4.01 .    Covenants of the Seller   
8   
ARTICLE V
         TERMINATION    8  Section 5.01 .    Termination    8   
ARTICLE VI 
         MISCELLANEOUS PROVISIONS    9  Section 6.01 .    Amendment    9 
Section 6.02 .    Governing Law    9  Section 6.03 .    Notices    9  Section
6.04 .    Severability of Provisions    9  Section 6.05 .    Counterparts    10 
Section 6.06 .    Further Agreements    10  Section 6.07 .    Intention of the
Parties    10  Section 6.08 .    Successors and Assigns: Assignment of
Agreement    10  Section 6.09 .    Survival    11  Schedule I           Mortgage
Loan Schedule     


 

i


--------------------------------------------------------------------------------



 

 

MORTGAGE LOAN PURCHASE AGREEMENT, dated as of December 21, 2006 (this
“Agreement”), between IndyMac Bank, F.S.B. (the “Seller”) and IndyMac ABS, Inc.
(the “Purchaser”).

W I T N E S S E T H

WHEREAS, the Seller is the owner of the notes or other evidence of indebtedness
relating to certain home equity line of credit loans (the “Mortgage Notes”)
indicated on Schedule I hereto (the “Mortgage Loan Schedule”) and the Related
Documents (as defined in Section 2.02 below, and together with the Mortgage
Notes, the “Mortgage Loans”); and

WHEREAS, the Seller, as of the date hereof, owns the mortgages (the “Mortgages”)
on the related mortgaged properties (the “Mortgaged Properties”) securing the
Mortgage Loans, including rights to (a) any property acquired by foreclosure or
deed in lieu of foreclosure or otherwise and (b) the proceeds of any insurance
policies covering the Mortgage Loans or the Mortgaged Properties or the obligors
on the Mortgage Loans; and

WHEREAS, the parties hereto desire that the Seller sell the Mortgage Loans to
the Purchaser pursuant to the terms of this Agreement; and

WHEREAS, pursuant to the terms of a Sale and Servicing Agreement dated as of
December 12, 2006 (the “Sale and Servicing Agreement”) among the Purchaser, as
the seller, the Seller, as the servicer, IndyMac Home Equity Mortgage Loan
Asset-Backed Trust, Series 2006-H4 (the “Trust”), and Deutsche Bank National
Trust Company, as the indenture trustee (the “Indenture Trustee”), the Purchaser
will convey the Mortgage Loans to the Trust and the Servicer will service the
Mortgage Loans owned by the Trust.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01.    Definitions. All capitalized terms used but not defined herein
shall have the meanings assigned thereto in the Sale and Servicing Agreement.

ARTICLE II

SALE OF MORTGAGE LOANS BY SELLER; PAYMENT OF PURCHASE PRICE

Section 2.01.    Sale of Mortgage Loans. The Seller, concurrently with the
execution and delivery of this Agreement, does hereby sell, assign, set over,
and otherwise convey to the Purchaser, without recourse, all of its right, title
and interest in and to (i) each Mortgage Loan listed on the Mortgage Loan
Schedule on the Closing Date and the related Mortgage File (including the
related Mortgage Note and Mortgage), including its Cut-off Date Principal
Balance (including all Additional Balances resulting from Draws made pursuant to
the related Mortgage Note prior to the termination of the Trust) and all related
collections in respect of such Mortgage Loan received after the Cut-off Date
(excluding any scheduled interest payments due on or prior to the Cut-off Date);
provided, however, that the Purchaser does not assume any

 


--------------------------------------------------------------------------------



 

obligation under any Mortgage Note to fund any such future Draws, and the
Purchaser will not be obligated or permitted to fund any such future Draws);
(ii) related Mortgaged Property which secured such Mortgage Loan and which has
been acquired by foreclosure or deed in lieu of foreclosure; (iii) its rights
under any related insurance policies maintained in respect of the Mortgage Loans
(including any Insurance Proceeds); and (iv) all proceeds of any of the
foregoing.

Section 2.02.    Obligations of Seller Upon Sale. (a) In connection with the
transfer pursuant to Section 2.01 hereof, the Seller further agrees, at its own
expense, on or prior to the Closing Date, (a) to indicate in its books and
records that the Mortgage Loans have been sold to the Purchaser or to the
Indenture Trustee as assignee of the Purchaser pursuant to this Agreement and
(b) to deliver to the Purchaser (or its designee, the Indenture Trustee) a
computer file containing a true and complete list of all such Mortgage Loans
specifying, among other things, for each such Mortgage Loan, as of the Cut-off
Date, (1) its account number and (2) the Cut-off Date Principal Balance. Such
file, which forms a part of Exhibit A to the Sale and Servicing Agreement, shall
also be marked as Schedule I to this Agreement and is hereby incorporated into
and made a part of this Agreement.

 

(b)

In connection with such transfer by the Seller, the Seller agrees to:

(i)                          on behalf of the Purchaser, on or before the
Closing Date, deliver to and deposit with the Purchaser (or its designee, the
Indenture Trustee), the Mortgage Loan Schedule in computer readable format; and

(ii)                        on behalf of the Purchaser, deliver to and deposit
with the Purchaser (or its designee, the Indenture Trustee) the Mortgage Note in
respect of each Mortgage Loan together with the following documents relating to
each such Mortgage Loan (the “Related Documents”) on or before the Closing Date.
The Mortgage Note and the Related Documents shall be in the following form:

(A)                the original Mortgage Note, endorsed in blank, or a copy of
such original Mortgage Note with an accompanying Lost Note Affidavit;

(B)                 if such Mortgage Loan is not a MERS Mortgage Loan, the
original Assignment of Mortgage from the Seller to “Deutsche Bank National Trust
Company, as Indenture Trustee for IndyMac Home Equity Mortgage Loan Asset-Backed
Trust, Series 2006-H4”, which assignment shall be in form and substance
acceptable for recording;

(C)                the original Mortgage, with evidence of recording thereon,
provided, that if the original Mortgage has been delivered for recording to the
appropriate public recording office of the jurisdiction in which the Mortgaged
Property is located but has not yet been returned to the Seller by such
recording office, the Seller shall deliver to the Indenture Trustee a certified
true copy of such original Mortgage so certified by the Seller, together with a
certificate of the Seller certifying that such original Mortgage has been so
delivered to such recording office; in all such instances, the Seller shall
deliver or cause to be

 

 

2

 


--------------------------------------------------------------------------------



 

delivered the original recorded Mortgage to the Indenture Trustee promptly upon
receipt of the original recorded Mortgage;

(D)                intervening assignments, if any, with evidence of recording
thereon, provided that if such intervening assignment has been delivered for
recording to the appropriate public recording office of the jurisdiction in
which the Mortgaged Property is located but has not yet been returned to the
Seller by such recording office, the Seller shall deliver to the Indenture
Trustee a certified true copy of such intervening assignment so certified by the
Seller, together with a certificate of the Seller certifying that such
intervening assignment has been so delivered to such recording office; in all
such instances, the Seller shall deliver or cause to be delivered the original
intervening assignment to the Indenture Trustee promptly upon receipt of the
original intervening assignment; and

(E)                 originals of all assumption and modification agreements, if
any,

provided, however, that as to any Mortgage Loan, if as evidenced by an Opinion
of Counsel delivered to and in form and substance satisfactory to the Indenture
Trustee, the Insurer and the Rating Agencies, (x) an optical image or other
representation of the related documents specified in clauses (ii)(C), (D) and
(E) above is enforceable in the relevant jurisdictions to the same extent as the
original of such document and (y) such optical image or other representation
does not impair the ability of an owner of such Mortgage Loan to transfer or
perfect its interest in such Mortgage Loan, such optical image or other
representation may be delivered as required in clause (ii) above.

The Seller hereby confirms to the Purchaser that it has made the appropriate
entries in its general accounting records, to indicate clearly and unambiguously
that such Mortgage Loans have been sold to the Purchaser by the Seller, then
subsequently sold by the Purchaser to the Trust and constitute part of the Trust
in accordance with the terms of the Sale and Servicing Agreement.

The Purchaser hereby acknowledges its acceptance of all right, title and
interest to the Mortgage Loans and other property, now existing and hereafter
created, conveyed to it pursuant to Section 2.01 above.

The Seller acknowledges that the Indenture Trustee is required to review the
Mortgage Notes and the Related Documents pursuant to Section 2.01(g) of the Sale
and Servicing Agreement and if the Indenture Trustee finds any document or
documents not to have been properly executed, or to be missing or to be
defective in any material respect, the Indenture Trustee is required to notify
the Seller. If the Seller does not within the time period specified in Section
2.02(b) of the Sale and Servicing Agreement correct or cure such omission or
document deficiency, the Seller shall either repurchase such relevant Mortgage
Loan directly from the Trust or substitute an Eligible Substitute Mortgage Loan
for such Mortgage Loan, in either case, within the time frame and in the manner
specified in Section 2.02(b) of the Sale and Servicing Agreement.

 

 

 

3

 


--------------------------------------------------------------------------------



 

 

The parties hereto expressly intend that the transaction set forth herein be a
sale by the Seller to the Purchaser of all the Seller’s right, title and
interest in and to the Mortgage Loans described above. It is, further, not the
parties’ intent that such conveyance be deemed a pledge of the Mortgage Loans by
the Seller to the Purchaser to secure a debt or other obligation of the Seller.
However, in the event that, notwithstanding the parties’ intent, the transaction
set forth herein is deemed not to be a sale, the Seller hereby grants to the
Purchaser a security interest in all of the Seller’s right, title and interest
in, to and under the Mortgage Loans, whether now existing or hereafter created,
to secure all of the Seller’s obligations hereunder; and this Agreement shall
constitute a security agreement under applicable law, including, without
limitation, Articles 8 and 9 of the Uniform Commercial Code in effect in the
applicable state. The Seller and the Purchaser shall, to the extent consistent
with this Agreement, take such actions as may be necessary to ensure that, if
this Agreement were deemed to create a security interest in the Mortgage Loans,
such security interest would be deemed to be a perfected security interest of
first priority under applicable law and will be maintained as such throughout
the term of the Sale and Servicing Agreement.

Without limiting the generality of the foregoing, the Seller hereby agrees to
take such actions described in Section 2.01(a) of the Sale and Servicing
Agreement as are necessary to complete and file any UCC Financing Statements and
any continuation statements required to perfect and protect the Purchaser’s
interest in the Mortgage Loans.

Section 2.03.    Payment of Purchase Price for the Mortgage Loans. (a) In
consideration of the sale of the Mortgage Loans from the Seller to the Purchaser
on or before the Closing Date, the Purchaser agrees to pay to the Seller on the
Closing Date by transfer of immediately available funds, an amount equal to
$648,598,000. The Purchaser shall initially retain the Class B Certificates, the
Class L Certificates and the Class R Certificates and any value attributable
thereto shall be deemed a capital contribution by the Seller to the Purchaser.

(b)                 Each Mortgage Note permits the related Mortgagor to make
Draws against its Mortgage Loan. Such Draws will create Additional Balances,
which Additional Balances the Seller shall sell to the Purchaser as of the
Closing Date, but which shall be actually transferred from the Seller to the
Purchaser and from the Purchaser to the Trust from time to time as such Draws
are made. In consideration of the sale of Additional Balances by the Seller to
the Purchaser from time to time, the Purchaser agrees to pay the Seller on the
date any such Additional Balance is delivered the purchase price for such
Additional Balance, which shall be an amount equal to the outstanding principal
balance of such Additional Balance. The Purchaser shall fund the purchase price
of any Additional Balance in cash, to the extent then available from (a) any
Principal Collections on the Mortgage Loans used by the Trust to purchase
Additional Balances from the Purchaser pursuant to Section 2.01(c) of the Sale
and Servicing Agreement, and (b) any amounts remitted to the Seller on behalf of
the Purchaser by the Indenture Trustee from the Reserve Account pursuant to
Section 2.01(d) of the Sale and Servicing Agreement. If, on any day, the
purchase price of the Additional Balance transferred by the Seller to the
Purchaser exceeds the cash amount described in the preceding sentence, then
simultaneously with such sale to the Purchaser by the Seller of the Additional
Balance, the Seller shall be deemed to have made a capital contribution to the
Purchaser in the amount of such excess.

 

 

 

4

 


--------------------------------------------------------------------------------



 

 

(c)                  The Seller, at its expense, shall within 90 days following
its delivery of the Mortgage Notes and the Related Documents submit to the
appropriate recording offices Assignments of Mortgage to the Indenture Trustee
on behalf of the Trust, which may be blanket assignments if permitted by
applicable law, for the Mortgage Loans, provided, however, in lieu of recording
any such Assignments of Mortgage, the Seller, at its expense, may provide to the
Indenture Trustee and the Insurer, an Opinion of Counsel in a form reasonably
acceptable to the Indenture Trustee and the Insurer, to the effect that
recordation of an Assignment of Mortgage in the state where the related
Mortgaged Property is located is not necessary to protect the interests of the
Indenture Trustee or the Noteholders in the related Mortgage. In the event that
any such Assignment of Mortgage is lost or returned unrecorded because of a
defect therein, the Seller, at its own expense, shall promptly prepare a
substitute Assignment of Mortgage or cure such defect, as the case may be, and
thereafter the Seller shall be required to submit each such Assignment of
Mortgage for recording. Any failure of the Seller to comply with this Section
shall result in the obligation of the Seller to repurchase or substitute an
Eligible Substitute Mortgage Loan for the related Mortgage Loan pursuant to the
provisions of the Sale and Servicing Agreement. Notwithstanding the foregoing,
the Assignments of Mortgage shall be submitted for recordation by the Indenture
Trustee, at the expense of the Seller, upon the occurrence of a Recordation
Event pursuant to Section 2.01(l) of the Sale and Servicing Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER; REMEDIES FOR BREACH

Section 3.01.    Seller Representations and Warranties Relating to the Mortgage
Loans. The Seller represents and warrants to the Purchaser that with respect to
the Mortgage Loans as of the Closing Date, each of the representations and
warranties contained in Section 2.04 of the Sale and Servicing Agreement, with
the same force and effect as if fully set forth herein, are true and correct as
of the Closing Date.

With respect to the representations and warranties set forth in this Section
3.01 that are made to the best of the Seller’s knowledge or as to which the
Seller has no knowledge, if it is discovered by the Seller, the Servicer, the
Purchaser, the Insurer or a Responsible Officer of the Indenture Trustee,
pursuant to the Sale and Servicing Agreement, that the substance of such
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of the related Mortgage Loan or the interests of the
Purchaser, the Trust, the Noteholders, the Certificateholders or the Insurer in
the related Mortgage Loan, then, notwithstanding the Seller’s lack of knowledge
with respect to the substance of such representation and warranty being
inaccurate at the time the representation or warranty was made, such inaccuracy
shall be deemed a breach of the applicable representation or warranty.

With respect to any breach of a representation or warranty set forth in this
Section 3.01, the Seller shall cure, repurchase or substitute the related
Mortgage Loan in accordance with the Sale and Servicing Agreement.

It is understood and agreed that the representations and warranties set forth in
this Section 3.01 shall survive delivery of the respective Mortgage Files and
the sale and assignment of the Mortgage Loans as contemplated hereby and in the
Sale and Servicing Agreement.

 

 

 

5

 


--------------------------------------------------------------------------------



 

 

Section 3.02.    Seller Representations and Warranties – General. The Seller
hereby represents and warrants to the Purchaser that as of the Closing Date or
as of such date specifically provided herein:

(i)                          The Seller is a duly organized and validly existing
federal savings bank, in good standing under the laws of the United States and
has the power and authority to own its assets and to transact the business in
which it is currently engaged. The Seller is duly qualified to do business and
is in good standing in each jurisdiction in which the character of the business
transacted by it or properties owned or leased by it requires such qualification
and in which the failure to so qualify would have a material adverse effect on
(a) its business, properties, assets or condition (financial or other), (b) the
performance of its obligations under this Agreement, (c) the value or
marketability of the Mortgage Loans, or (d) the ability to foreclose on the
related Mortgaged Properties;

(ii)                        The Seller has the power and authority to make,
execute, deliver and perform its obligations under this Agreement and to
consummate all of the transactions contemplated under this Agreement, and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement. When executed and delivered, this Agreement will constitute
its legal, valid and binding obligation enforceable in accordance with its
terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or similar laws affecting
the enforcement of creditors’ rights generally and by the availability of
equitable remedies;

(iii)                       The Seller holds all necessary licenses,
certificates and permits from all governmental authorities necessary for
conducting its business as it is presently conducted. It is not required to
obtain the consent of any other party or any consent, license, approval or
authorization from, or registration or declaration with, any governmental
authority, bureau or agency in connection with the execution, delivery,
performance, validity or enforceability of this Agreement, except for such
consents, licenses, approvals or authorizations, or registrations or
declarations, as the case may be, as shall have been obtained or filed, prior to
the Closing Date;

(iv)                       The execution, delivery and performance of this
Agreement by it will not conflict with or result in a breach of, or constitute a
default under, any provision of any existing law or regulation or any order or
decree of any court applicable to the Seller or any of its properties or any
provision of its Charter or Bylaws, or constitute a material breach of, or
result in the creation or imposition of any lien, charge or encumbrance upon any
of its properties pursuant to, any mortgage, indenture, contract or other
agreement to which it is a party or by which it may be bound;

(v)                        No certificate of an officer, statement furnished in
writing or report delivered pursuant to the terms hereof by the Seller contains
any untrue statement of a material fact or omits to state any material fact
necessary to make the certificate, statement or report, as applicable, not
misleading;

 

 

 

6

 


--------------------------------------------------------------------------------



 

 

(vi)                       The transactions contemplated by this Agreement are
in the ordinary course of the Seller’s business;

(vii)                      The Seller is not insolvent, nor will the Seller be
made insolvent by the transfer of the Mortgage Loans, nor is the Seller aware of
any pending insolvency;

(viii)                     The Seller is not in violation of, and the execution
and delivery of this Agreement by it and its performance and compliance with the
terms of this Agreement will not constitute a violation with respect to, any
order or decree of any court or any order or regulation of any federal, state,
municipal or governmental agency having jurisdiction over the Seller, which
violation would materially and adversely affect the Seller’s condition
(financial or otherwise) or operations or any of the Seller’s properties or
materially and adversely affect the performance of any of its duties hereunder;

(ix)                       There are no actions or proceedings against, or
investigations of the Seller pending or, to its knowledge, threatened, before
any court, administrative agency or other tribunal (a) that, if determined
adversely, would prohibit the Seller from entering into this Agreement or the
Sale and Servicing Agreement, (b) seeking to prevent the consummation of any of
the transactions contemplated by this Agreement or (c) that, if determined
adversely, would prohibit or materially and adversely affect the Seller’s
performance of any of its respective obligations under, or the validity or
enforceability of, this Agreement or the Sale and Servicing Agreement;

(x)                         The Seller represents and warrants that it did not
sell the Mortgage Loans to the Purchaser under this Agreement, with any intent
to hinder, delay or defraud any of its creditors; and the Seller will not be
rendered insolvent as a result of the sale of the Mortgage Loans to the
Purchaser under this Agreement;

(xi)                       The Seller acquired title to the Mortgage Loans in
good faith, without notice of any adverse claim thereto;

(xii)                      The transfer, assignment and conveyance of the
Mortgage Notes and the Mortgages by the Seller pursuant to this Agreement are
not subject to the bulk transfer laws or any similar statutory provisions in
effect in any applicable jurisdiction;

(xiii)                     So long as the Notes and the Certificates remain
outstanding, this Agreement shall be treated as an official record of the Seller
within the meaning of Section 13(e) of the Federal Deposit Insurance Act (12
U.S.C. Section 1823(e));

(xiv)                     It is the express intent of the Seller that the
conveyance of the Mortgage Loans by the Seller to the Purchaser as contemplated
by this Agreement be, and be treated for all purposes as, a sale by the Seller
to the Purchaser of the Mortgage Loans. However, in the event that,
notwithstanding the intent of the Seller, the Mortgage Loans or any part thereof
are held to be property of the Seller, then this Agreement creates a valid and
continuing security interest in the Mortgage Loans in favor of the Purchaser (or
its designee), which security interest is prior to all other liens, and is
enforceable as such against creditors of and purchasers from the Purchaser;

 

 

 

7

 


--------------------------------------------------------------------------------



 

 

(xv)                      The Seller has caused or will have caused, within ten
days of the Closing Date, the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the security interest in the related Mortgage Loans granted
to the Purchaser hereunder;

(xvi)                     All financing statements filed or to be filed against
the Seller in favor of the Purchaser in connection herewith describing the
Mortgage Loans contain a statement to the following effect: “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Indenture Trustee;”

(xvii)                   The Seller has taken all steps necessary to perfect its
security interest against the Mortgagors in the Mortgaged Properties securing
the related Mortgage Loans; and

(xviii)                  The Seller has in its possession all original copies of
documents that constitute the Mortgage Notes. Such Mortgage Notes do not have
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Purchaser pursuant to this
Agreement and subsequently to the Indenture Trustee pursuant to the Sale and
Servicing Agreement.

ARTICLE IV

SELLER'S COVENANTS

Section 4.01.    Covenants of the Seller. The Seller hereby covenants that
except for the transfer hereunder, the Seller will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien on any Mortgage Loan, or any interest therein; the Seller will notify
the Purchaser, the Insurer and the Indenture Trustee of the existence of any
Lien on any Mortgage Loan immediately upon discovery thereof; and the Seller
will defend the right, title and interest of the Trust and the Indenture Trustee
in, to and under the Mortgage Loans, against all claims of third parties
claiming through or under the Seller; provided, however, that nothing in this
Section 4.01 shall prevent or be deemed to prohibit the Seller from suffering to
exist upon any of the Mortgage Loans any Liens for municipal or other local
taxes or other governmental charges if such taxes or governmental charges shall
not at the time be due and payable or if the Seller shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
shall have set aside on its books adequate reserves with respect thereto.

ARTICLE V

TERMINATION

Section 5.01.    Termination. The respective obligations and responsibilities of
the Seller and the Purchaser created hereby shall terminate upon the termination
of the Sale and Servicing Agreement pursuant to Article VIII thereof.

 

 

 

8

 


--------------------------------------------------------------------------------



 

 

ARTICLE VI

MISCELLANEOUS PROVISIONS

Section 6.01.    Amendment. This Agreement may be amended from time to time by
the Seller and the Purchaser, with the consent of the Insurer (so long as the
Notes are Outstanding or any Reimbursement Amounts remain due and owing to the
Insurer and no Insurer Default has occurred and is continuing) (which consent
shall not be unreasonably withheld), by written agreement signed by the Seller
and the Purchaser, with the consent of the Insurer (which consent shall not be
unreasonably withheld).

Section 6.02.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF
LAW, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

Section 6.03.    Notices. All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by overnight mail, certified mail or registered mail,
postage prepaid, addressed as follows:

 

(a)

if to the Seller:

IndyMac Bank, F.S.B.

3465 East Foothill Boulevard

Pasadena, California 91101

Attn: Secondary Marketing – Transaction Management

 

or such other address as may hereafter be furnished to the Purchaser in writing
by the Seller;

 

(b)

if to the Purchaser:

IndyMac ABS, Inc.

3465 East Foothill Boulevard

Pasadena, California 91101

Attn: Secondary Marketing – Transaction Management

 

or such other address as may hereafter be furnished to the Seller in writing by
the Purchaser; and

(c)          if to the Insurer: at the address designated in the Insurance and
Indemnity Agreement.

Section 6.04.    Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be held
invalid for any reason whatsoever, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no

 

 

9

 


--------------------------------------------------------------------------------



 

way affect the validity or enforceability of the other covenants, agreements,
provisions or terms of this Agreement.

Section 6.05.    Counterparts. This Agreement may be executed in one or more
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed to be an original and such
counterparts, together, shall constitute one and the same agreement.

Section 6.06.    Further Agreements. The Purchaser and the Seller each agree to
execute and deliver to the other such additional documents, instruments or
agreements as may be necessary or reasonable and appropriate to effectuate the
purposes of this Agreement or in connection with the issuance of any
Certificates or Notes secured by the Mortgage Loans.

Section 6.07.    Intention of the Parties. It is the intention of the parties
that the Purchaser is purchasing, and the Seller is selling, the Mortgage Loans
rather than pledging the Mortgage Loans to secure a loan by the Purchaser to the
Seller. It is further the intention of the parties that the conveyance set forth
in Section 2.01 is a true sale and/or true contribution by the Seller to the
Purchaser that is absolute and irrevocable and that provides the Purchaser with
the full benefits of ownership of the Mortgage Loans. Accordingly, the parties
hereto each intend to treat the transaction for accounting purposes as a sale by
the Seller, and a purchase by the Purchaser, of the Mortgage Loans. The
Purchaser, or its designees, will have the right to review the Mortgage Loans
and the related Mortgage Files to determine the characteristics of the Mortgage
Loans which will affect the Federal income tax consequences of owning the
Mortgage Loans and the Seller will cooperate with all reasonable requests made
by the Purchaser in the course of such review. The Insurer shall be an intended
third party beneficiary hereunder.

Section 6.08.    Successors and Assigns: Assignment of Agreement. This Agreement
shall bind and inure to the benefit of and be enforceable by the Seller, the
Purchaser, the Insurer and the Indenture Trustee. The Indenture Trustee shall be
an express third-party beneficiary to Section 2.04. The obligations of the
Seller under this Agreement cannot be assigned or delegated to a third party
without the consent of the Purchaser and the Insurer, which consent shall be at
the Purchaser’s and the Insurer’s reasonable discretion, except that the
Purchaser acknowledges and agrees that the Seller may with the consent of the
Insurer assign its obligations hereunder to any Person into which the Seller is
merged or any corporation resulting from any merger, conversion or consolidation
to which the Seller is a party or any Person succeeding to the business of the
Seller. The parties hereto acknowledge that the Purchaser is acquiring the
Mortgage Loans for the purpose of contributing them to a trust that will issue a
series of notes and certificates representing interests in such Mortgage Loans.
As an inducement to the Purchaser to purchase the Mortgage Loans, the Seller
acknowledges and consents to the assignment by the Purchaser to the Indenture
Trustee of all of the Purchaser’s rights against the Seller pursuant to this
Agreement insofar as such rights relate to Mortgage Loans transferred to such
Indenture Trustee and to the enforcement or exercise of any right or remedy
against the Seller pursuant to this Agreement by the Indenture Trustee under the
Sale and Servicing Agreement. Such enforcement of a right or remedy by the
Indenture Trustee shall have the same force and effect as if the right or remedy
had been enforced or exercised by the Purchaser directly.

 

 

 

10

 


--------------------------------------------------------------------------------



 

 

Section 6.09.    Survival. The representations and warranties set forth in
Sections 3.01 and 3.02 hereof shall survive the purchase of the Mortgage Loans
hereunder.

 

 

 

11

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed to this Mortgage Loan Purchase Agreement by their respective officers
thereunto duly authorized as of the day and year first above written.

INDYMAC ABS, INC.,

as Purchaser

 

By:   /s/ Jill Jacobson                                      

Name: Jill Jacobson

Title: Vice President

 

 

INDYMAC BANK, F.S.B.,

as Seller

 

By:   /s/ Andy Sciandra                                  

Name: Andy Sciandra

Title: Senior Vice President

 

 

S-1

IndyMac Home Equity Mortgage Loan
Asset-Backed Trust, Series 2006-H4
Mortgage Loan Purchase Agreement
between IndyMac Bank and IndyMac ABS

 

 


--------------------------------------------------------------------------------



 

 

STATE OF CALIFORNIA

)

 

 

) ss.:

COUNTY OF LOS ANGELES

)

 

On the 21st day of December, 2006, before me, a Notary Public in and for said
State, personally appeared Jill Jacobson, known to me to be a Vice President of
IndyMac ABS, Inc., the corporation that executed the within instrument, and also
known to me to be the person who executed such instrument on behalf of such
corporation, and acknowledged to me that such corporation executed the within
instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

        /s/ Evan Fitzsimon                                    

Notary Public

 

 

 

N-1

IndyMac Home Equity Mortgage Loan
Asset-Backed Trust, Series 2006-H4
Mortgage Loan Purchase Agreement
between IndyMac Bank and IndyMac ABS

 

 


--------------------------------------------------------------------------------



 

 

 

STATE OF CALIFORNIA

)

 

 

) ss.:

COUNTY OF LOS ANGELES

)

 

On the 21st day of December, 2006, before me, a Notary Public in and for said
State, personally appeared Andy Sciandra, known to me to be a Senior Vice
President of IndyMac Bank, F.S.B., the federal savings bank that executed the
within instrument, and also known to me to be the person who executed such
instrument on behalf of such federal savings bank, and acknowledged to me that
such federal savings bank executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

        /s/ Evan Fitzsimon                                    

Notary Public

 

 

 

N-2

IndyMac Home Equity Mortgage Loan
Asset-Backed Trust, Series 2006-H4
Mortgage Loan Purchase Agreement
between IndyMac Bank and IndyMac ABS

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE I

MORTGAGE LOAN SCHEDULE

 

[ON FILE WITH INDENTURE TRUSTEE]

 

 

 

 

 

I-1

 

 

 